internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no case mis no tam-164903-02 date taxpayer's name taxpayer’s address taxpayer's identification no years involved date of conference legend taxpayer business q country k x tax g tax l tax taxpayer subsidiary years taxable years p t z y u safeharbor fraction product tam-164903-02 issue s whether country k’s modified income_tax and the x tax applicable to taxpayer subsidiary in year sec_1 through are separate levies under sec_1_901-2a whether the x tax satisfies the net_income requirement of sec_1_901-2 and qualifies as a creditable tax under sec_901 whether the x tax is imposed in substitution for the modified country k income_tax and satisfies the substitution requirement of sec_903 and what is the correct application of the safe_harbor formula in this case conclusions the x tax is imposed on a separate gross_receipts tax_base and is a separate_levy from the modified country k income_tax the x tax is not a creditable tax under sec_901 because it fails the net_income requirement of sec_1_901-2 the x tax is not a creditable tax under sec_903 because it is in addition to rather than in substitution for the country k income_tax and the qualifying_amount derived under the safe_harbor calculation is limited pursuant to the flush language in sec_1_901-2a to the actual amount of the qualifying_levy paid facts taxpayer is a u s_corporation in year taxpayer acquired a p voting interest in taxpayer subsidiary a corporation in country k for taxable years through taxpayer claimed foreign tax_credits under sec_902 for country k taxes paid_by taxpayer subsidiary including amounts paid with respect to the x tax during year sec_1 through taxpayer made a safe_harbor election with respect to those amounts under sec_1_901-2a during the years in issue taxpayer subsidiary was a monopoly with an exclusive concession to provide business q to country k the x tax as the sole concessionaire of the right to provide business q to country k taxpayer tam-164903-02 subsidiary was subject_to and paid a special x tax the x tax was a temporary tax enacted in year and imposed only in year sec_1 through taxpayer subsidiary was the only taxpayer subject_to the x tax the x tax was imposed at a rate of t of gross revenue from the provision of business q the x tax also included a reinvestment credit provision which allowed a credit against the x tax of up to z of the x tax as long as taxpayer subsidiary invested at least y z of t of its gross revenues in fixed assets relating to the provision of business q if taxpayer subsidiary made the requisite investment its x tax_liability was decreased to a rate of u in addition the full t x tax was deductible in arriving at the base for determining taxpayer subsidiary’s country k income_tax_liability even if pursuant to the reinvestment credit provision taxpayer subsidiary paid an actual x tax_liability of only u the x tax legislation also allowed taxpayer subsidiary to credit its x tax_liability net of the x tax reinvestment credit against its g tax_liability it also appears that distributions of income from taxpayer subsidiary to its shareholders relating to amounts paid or credited under the x tax were not subject_to the l tax of country k it appears that the country k legislature designed the x tax so that when combined with the income_tax taxpayers subject_to the x tax would pay the same marginal tax_rate as other businesses operating in country k in every year that the x tax was imposed taxpayer subsidiary satisfied the reinvestment credit provision took the z credit against its gross x tax amount and deducted the full x tax in arriving at its base for purposes of computing the country k income_tax in year sec_1 through taxpayer subsidiary paid total taxes at the same effective rates applicable to other country k corporate taxpayers during those years the country k income_tax as a country k corporation taxpayer subsidiary was also subject_to the general country k income_tax law which was imposed on taxable profits for purposes of the income_tax taxable profits are computed as gross_income less authorized costs and business_expenses less losses carried forward although income taxes asset taxes and withholding taxes are not deductible the x tax legislation included a special provision rendering it deductible for purposes of determining the country k income_tax base law and analysis whether a foreign levy is an income_tax is determined independently for each separate_levy sec_1_901-2 where the base of the levy is different in_kind and not merely in degree for different classes of persons subject_to the levy the levy is tam-164903-02 considered for purposes of sec_901 and sec_903 to impose separate levies for such classes of persons sec_1_901-2 a foreign levy that is the sum of two or more separately computed amounts where each such amount is computed by reference to a separate base is considered for purposes of sec_901 and sec_903 to impose separate levies sec_1_901-2 and example special levy rules apply in the case of a dual_capacity_taxpayer a dual_capacity_taxpayer is a person who is subject_to a levy of a foreign state and who also receives a specific_economic_benefit from the foreign state sec_1_901-2 a specific_economic_benefit is an economic benefit that is not made available on substantially the same terms to substantially_all persons who are subject_to the income_tax that is generally imposed by the foreign_country thus a concession to extract government owned petroleum is a specific_economic_benefit sec_1 a ii b in pertinent part sec_1_901-2a of the regulations provides that if the application of the foreign levy is different either by its terms or in practice for a dual_capacity_taxpayer from its application to other persons then unless the only such difference is that a lower rate but the same base applies to dual capacity taxpayers such difference is a difference in_kind and not merely in degree in such a case notwithstanding any contrary provision of sec_1_901-2 the levy as applicable to the dual_capacity_taxpayer is a separate_levy and must be analyzed separately from the levy as applicable to other persons to determine whether it is an income_tax within the meaning of sec_1_901-2 or an in lieu of tax within the meaning of sec_1_903-1 laws applicable to a dual_capacity_taxpayer constitute a separate_levy under this provision if they differ in any respect other than the imposition of a lower rate from the rules that apply to a non-dual capacity taxpayer the sec_1_901-2a rules bifurcating a payment into tax and non-tax components apply only to a qualifying_levy that is a levy that but for the particular feature that makes it different for dual capacity taxpayers otherwise qualifies as an income_tax under sec_901 or an in lieu of tax under sec_903 sec_1_901-2a and sec_1_901-2a in year sec_1 through taxpayer subsidiary was potentially subject_to a country k tax_liability comprising at least four taxes the income_tax the x tax the g tax and the l tax each of these taxes is computed by reference to a different tax_base and is considered a separate_levy under the principles of sec_1_901-2 application of the general country k income_tax to taxpayer subsidiary was similar to other country k corporations with the exception of the x tax deduction the x tax legislation provided a special deduction for the x tax in computing taxable_income subject_to the general income_tax this deduction was exclusive to taxpayer subsidiary as a monopoly with an exclusive concession to provide business q to country k taxpayer subsidiary qualifies as a dual_capacity_taxpayer as defined in tam-164903-02 sec_1_901-2 accordingly the special levy rules of sec_1_901-2a apply and the country k income_tax as applied to taxpayer subsidiary with the special deduction for the x tax is a difference in_kind and not merely in degree as such the country k income_tax as applied to taxpayer subsidiary is a separate_levy from the country k income_tax as applied to all other country k corporations it appears that the modified income_tax satisfies the realization gross_receipts and net_income requirements of sec_1_901-2 and qualifies as a creditable tax under sec_901 the x tax is computed on a different tax_base gross_receipts therefore it is a separate_levy from the modified country k income_tax whether the x tax is a creditable income_tax under sec_901 sec_901 allows certain taxpayers a credit against their u s income_tax_liability for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country subject_to certain limitations such as those of sec_904 sec_1_901-2 provides that a foreign levy is an income_tax only if it is a tax and the predominant character of the tax is that of an income_tax in the u s sense sec_1_901-2 provides that the predominant character of a foreign tax is that of an income_tax in the u s sense if among other things the foreign tax is likely to reach net gain in the normal circumstances in which it applies a tax is likely to reach net gain if and only if the tax judged on the basis of its predominant character satisfies each of the realization gross_receipts and net_income requirements as provided in the regulations it appears that the x tax satisfies two prongs of the net gain requirement of sec_1_901-2 ie the realization requirement and the gross_receipts requirement since it is imposed on gross_receipts that taxpayer subsidiary has realized the net_income requirement is satisfied if the base of the foreign tax is computed by reducing gross_receipts to permit a recovery_of the significant costs and expenses attributable under reasonable principles to such gross_receipts or b recovery_of such significant costs and expenses computed under a method that is likely to produce an amount that approximates or is greater than recovery_of such significant costs and expenses sec_1_901-2 for the years at issue the x tax was imposed on business q providers in country k the base of the x tax was equal to all gross revenues derived from the provision of business q a taxpayer subject_to the x tax was allowed a reinvestment credit against its x tax_liability the reinvestment credit could be as high as z percent of taxpayer subsidiary’s x tax_liability as long as it reinvested at least that amount in business q assets for the benefit of country k taxpayers subject_to the x tax were permitted to credit their x tax_liability after reduction by the x tax reinvestment credit against their g tax_liability they were also permitted to deduct their full x tax_liability without tam-164903-02 regard to any reduction attributable to the x tax reinvestment credit in computing their base for purposes of determining their country k income_tax_liability because the x tax was imposed on a base consisting of gross revenues and did not permit recovery_of significant costs and expenses it fails to meet the net_income requirement of sec_1_901-2 taxpayer has asserted that the reinvestment credit reduced its net x tax_liability by an amount at least equal to the recovery_of significant expenses and therefore the net_income requirement is satisfied we disagree the net_income requirement of the regulations looks only to whether the base of the levy is computed by reducing gross_receipts by either actual recovery_of significant costs and expenses or by an amount that approximates or is greater than such costs and expenses in the case of the x tax the credit does not affect the base on which the x tax is computed which remains the taxpayer’s gross_receipts from business q the base is in no way changed by the fact that taxpayer subsidiary may choose to reinvest a portion of its revenues in country k business q assets and thereby reap a benefit in the form of a credit against its liability for the x tax accordingly the x tax fails the net_income requirement of sec_1_901-2 and is not a creditable tax under sec_901 whether the x tax is creditable as an in lieu of tax under sec_903 sec_903 provides that the term income war profits and excess_profits_tax shall include a tax paid in lieu of a tax on income war profits or excess profits otherwise generally imposed by any foreign_country sec_1_903-1 provides that a foreign levy is a tax in lieu of an income_tax only if it is a tax within the meaning of sec_1_901-2 and it meets the substitution requirements of sec_1_903-1 sec_1_903-1 provides that the substitution requirement is satisfied if the tax in fact operates as a tax imposed in substitution for and not in addition to an income_tax or a series of income taxes otherwise generally imposed if there is a generally imposed income_tax a tax may qualify under sec_903 of the code so long as amounts included in the tax_base are not also taxed under the generally imposed income_tax if the same income is also taxed under the generally imposed income_tax then the tax is in addition to not in substitution for the generally imposed income_tax taxpayer cites 107_tc_51 aff’d 172_f3d_209 2d cir and 113_tc_338 in support of its assertion that the reinvestment credit effectively compensated taxpayer subsidiary for its significant costs and expenses these cases offer no support for taxpayer’s position because the manner in which the x tax operated was dramatically different from the way in which the levies in texasgulf and exxon operated in short the x tax permitted a credit that did not in any way affect the computation of the base of the x tax as opposed to deductions and or allowances that reduced the tax bases considered in the two court cases tam-164903-02 taxpayer argues that the x tax is creditable under sec_903 as a tax imposed in substitution for the country k generally imposed income_tax which is creditable under sec_901 and which does not apply to taxpayer subsidiary taxpayer asserts that the modified income_tax to which taxpayer subsidiary is subject is creditable under sec_903 without addressing its creditability under sec_901 taxpayer asserts that sec_1_901-2a provides that a separate_levy applicable to a dual_capacity_taxpayer may be creditable under sec_903 as long as the foreign_country also has in force a general income_tax for which the levy is substituted see eg sec_1_901-2a we disagree the regulations contemplate that a levy be tested for creditability first under sec_901 and secondly if applicable under sec_903 if a levy passes muster under sec_901 that is the end of the analysis sec_903 does not apply to a tax which is creditable under sec_901 to permit a choice of creditability for the modified income_tax under either sec_901 or sec_903 would vitiate the in substitution for requirement of sec_903 as it relates to determining the creditability of other taxes such as the x tax specifically if taxpayer could choose to credit the modified country k income_tax under sec_903 despite the fact that it qualifies as a sec_901 tax taxpayer would effectively eliminate a levy from the comparison requirement essential to analyzing the x tax under sec_903 a result that is fundamentally in conflict with the intent of sec_903 and the regulations thereunder therefore because the country k modified income_tax is creditable under sec_901 the in substitution for requirement must be applied to the x tax in comparison with the modified income_tax as well as with the generally imposed corporate_income_tax taxpayer also asserts that the x tax and the modified country k income_tax qualify in the aggregate as a sec_903 in lieu of tax imposed in substitution for the country k income_tax generally applicable to other corporate taxpayers it is clear that more than one tax may satisfy the substitution requirement in certain circumstances in sec_1_903-1 example the foreign jurisdiction had a generally imposed net_income_tax the tax was applicable to nonresident corporations carrying_on_a_trade_or_business within that jurisdiction except for corporations engaging in contracting activities each of which was instead subject_to two different taxes the example states that the two taxes applicable to contracting activities satisfy the substitution requirement of sec_1_903-1 see also revrul_73_588 1973_2_cb_268 and sec_1_901-2a example all the criteria of sec_903 are satisfied with respect to the modified income_tax and with respect to the surtax as applied to a however the x tax and the modified country k income_tax will not qualify in the aggregate as an in lieu of tax unless each of the x tax and the modified income_tax is imposed in substitution for and not in addition to an income_tax as noted above the x tax cannot qualify under sec_903 because the modified income_tax is a creditable income_tax under sec_901 a tax that is not an income_tax cannot be creditable under sec_903 if it is imposed in addition to a creditable income_tax to permit aggregation of a creditable income_tax with an otherwise noncreditable tax would violate the separate_levy principle of sec_1_901-2 which mandates that taxes with tam-164903-02 dissimilar bases be separated and independently tested for creditability taxpayer further asserts that the x tax is creditable as an in lieu of tax because under country k law the x tax is considered to operate as a tax in lieu of the generally applicable income_tax as evidenced by the fact that distributions of income based on the x tax are not subject_to the l tax and the net amount of the x tax reduces the g tax in the same manner as the income_tax taxpayer also argues that because the country k government considers the x tax to be an in lieu of income_tax assessment this leads to the conclusion that it is a creditable tax for u s purposes however whether the x tax is a creditable income_tax is determined under the foregoing u s tax principles and is not dependent on the manner in which it is characterized by country k sec_1_901-2 application of the safe_harbor formula sec_1_901-2a provides a safe_harbor formula for purposes of determining the distinct element of a qualifying_levy that is a tax and the amount_paid by a dual_capacity_taxpayer under such levy that is a qualifying_amount with respect to that levy the qualifying_amount paid with respect to a qualifying_levy is an amount equal to a-b-c x d 1-d where a the amount of gross_receipts determined under paragraph e b the amount of costs and expenses determined under paragraph e c the total amount_paid in the taxable_year by the dual_capacity_taxpayer under the qualifying_levy the actual payment amount d the tax_rate as determined under paragraph e sec_1_901-2a further provides that in no case shall the qualifying_amount exceed the actual payment amount as discussed above the x tax is not a creditable tax under either sec_901 or sec_903 accordingly the x tax is not a qualifying_levy and is not included in c of the safe_harbor formula rather the x tax is includible in b of the formula as a business_expense more significantly the qualifying_amount resulting from application of the safe_harbor formula ultimately is limited pursuant to the flush language in sec_1_901-2a to the actual amount_paid by taxpayer subsidiary pursuant to the only qualifying_levy the modified country k income_tax thus taxpayer’s qualifying_amount is limited to determined as follows because the flush language of the regulation acts as an ultimate limitation on the qualifying_amount of the amount of income taxes paid_by taxpayer subsidiary we need not address certain issues as to the exact_method of determining amounts includible in b and c of the safe_harbor formula since none of the possible interpretations would result in an amount that is lower than tam-164903-02 a gross_receipts b expenses c income taxes paid big_number d tax_rate 1-tax rate x safeharbor fraction qualifying_amount cap per actual payment product caveats this technical_advice_memorandum is based on a certified translation of the x tax statutes and on an analysis of secondary legal sources pertaining to the country k tax laws discussed herein application of this technical_advice_memorandum is conditional on the accuracy of the translation and the secondary legal sources the internal_revenue_service has not independently verified the accuracy of the translated x tax or the accuracy of the secondary legal sources a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
